ITEMID: 001-68053
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: GAYEVSKIY v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Viktor Vasilyevich Gayevskiy, is a Ukrainian national, who was born in 1958 and lives in the city of Dnepropetrovsk, Ukraine. The respondent Government were represented by their Agents – Mrs V. Lutkovska, succeeded by Mrs Z. Bortnovska.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1989 the applicant's employer - the Southern Machinery Construction Factory (hereinafter – the “SMCF”) put the applicant's name on a priority housing list (position no. 336 at the material time) for obtaining a dwelling to which he was entitled according to the relevant law after having been appointed as a “young specialist”. This priority list was designated for persons who were entitled to receive a dwelling without waiting their turn in the general housing list. The applicant was provided with a room in a hostel (where he is currently residing) as temporary accommodation in the meantime.
By a judgment of 18 November 1997, the Krasnogvardeyskiy District Court of Dnepropetrovsk found that the applicant had a right to obtain a dwelling from his employer without waiting his turn (позачергово), and obliged the SMCF to provide him with such accommodation. The court stated in particular:
“Having heard the claimant and the representative of the SMCF, and having examined the case-file, the court considers that the claims of Mr. Gayevskiy are well-founded since, as a young specialist who arrived for work at the enterprise after graduation, he was entitled to receive an individual dwelling without waiting his turn, as indicated in certificate no. 189-1728. However, after his name was put on the priority housing list ... under no. 336, Mr. Gayevskiy [now holds] ... priority ... under no. 86, and the SMCF does not [yet] have the possibility to provide him with a dwelling. Since the applicant continues his labour relations with SMCF, which did not fulfil its obligations to the applicant, the SMCF [must] fulfil its obligation to provide the applicant with a separate dwelling. ...
The court has therefore decided to oblige the SMCF to provide Mr. Gayevskiy with a separate dwelling.”
On 1 July 1998 the State Bailiffs' Service of the Krasnogvardeyskiy District Department of Justice initiated enforcement proceedings on the basis of a writ of execution dated 18 November 1997.
On 2 February 1999, upon the bailiff's request, the judge who had decided the case provided explanations as to the enforcement of the judgment. The judge held that:
“under the [court] decision, the SMCF, where Mr. Gayevskiy has worked and continues working, “is obliged to provide Mr. Gayevskiy with a separate dwelling” ... There were no grounds during the examination of the case, and there are no grounds now, for providing the claimant with a dwelling immediately or ahead of his turn in the housing list...”
On 29 September 1999 the enforcement proceedings were terminated on the ground that the applicant's name had been put on the priority housing list (no. 63 at the material time).
By a judgment of 18 November 1999 the Krasnogvardeyskiy District Court of Dnepropetrovsk found for the applicant and declared the decision of 29 September 1999, terminating the enforcement proceedings, null and void.
On 3 February and 9 November 2000 the Deputy Head of the State Bailiffs' Service of the Krasnogvardeyskiy District of Dnepropetrovsk informed the applicant that he was now no. 33 on the priority housing list.
In March 2004 the applicant informed the Court that he had lodged a claim against the Bailiffs' Service for failure to enforce the judgment of 18 November 1997. The proceedings are pending before the first instance court.
The relevant extracts of the Constitution of Ukraine read as follows:
“Everyone has the right to housing. The State creates conditions that enable every citizen to build, purchase a property, or to rent housing.
Citizens in need of social protection are provided with housing by the State and bodies of local self-government, free of charge or at a price affordable to them, in accordance with the law.
No one shall be forcibly deprived of housing other than on the basis of the law, pursuant to a court decision.”
“Everyone has the right to a standard of living sufficient for himself or herself and his or her family, which includes adequate nutrition, clothing and housing.”
“... Judicial decisions are adopted by the courts in the name of Ukraine and are mandatory for execution throughout the entire territory of Ukraine.”
Article 46 of the Code provides for categories of persons entitled to a dwelling in an order of priority, including persons appointed to work outside the area of their habitual residence. The Article further stipulates that the persons concerned shall be included in a priority housing list. However, the Code does not set down any time-limits for the allocation of such dwellings.
Paragraph 3 of the Decree provides that the employees sent for permanent work outside the area of their habitual residence shall be provided by their employer with priority accommodation, without having to wait their turn.
